
	
		II
		112th CONGRESS
		1st Session
		S. 1174
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Ms. Stabenow (for
			 herself, Mr. Roberts,
			 Mr. Nelson of Florida,
			 Mrs. Hagan, Mr.
			 Burr, and Mr. Kyl) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide predictability and certainty in
		  the tax law, create jobs, and encourage investment.
	
	
		1.Short titleThis Act may be cited as the
			 Motorsports Fairness and Permanency
			 Act.
		2.7-year class life for motorsports
			 entertainment complex facilities made permanentSection 168(i)(15) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (D).
		
